     Case 1:20-cv-00238-DAD-SKO Document 17 Filed 07/13/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FATTE ALBERTS, a California                       No. 1:20-cv-00238-DAD-SKO
      partnership,
12
                         Plaintiff,
13                                                      ORDER GRANTING DEFENDANT
             v.                                         JENSEN’S MOTION TO DISMISS THIS
14                                                      ACTION FOR LACK OF SUBJECT MATTER
      PIZZAMAN’S PAVILION and MICHAEL                   JURISDICTION AND DENYING HIS
15    JENSEN,                                           MOTION TO CHANGE VENUE AS HAVING
                                                        BEEN RENDERED MOOT
16                       Defendants.
                                                        (Doc. Nos. 9, 12)
17

18

19          This matter is before the court on the motions to dismiss this action for lack of subject

20   matter jurisdiction and to change venue filed by pro se defendant Michael Jensen. (Doc. Nos. 9,

21   12.) Pursuant to General Order No. 617 addressing the public health emergency posed by the

22   COVID-19 outbreak, the motions were taken under submission on the papers. (Doc. No. 13.)

23   For the reasons set forth below, defendant Jensen’s motion to dismiss this action due to lack of

24   subject matter jurisdiction will be granted and his motion to change venue will be denied as

25   having been rendered moot.

26                                           BACKGROUND

27          Plaintiff Fatte Alberts’ complaint alleges as follows. Plaintiff is a partnership based in

28   Hanford, California. (Doc. No. 1 (“Compl.”) at ¶¶ 3, 6.) Defendant Jensen is an Arizona resident
                                                       1
     Case 1:20-cv-00238-DAD-SKO Document 17 Filed 07/13/20 Page 2 of 6

 1   who owns and operates defendant Pizzaman’s Pavilion, which is an unincorporated business

 2   entity located in Mohave Valley, Arizona that designs and builds custom trailers. (Id. at ¶¶ 4, 5,

 3   7.)

 4           In November 2018, the parties entered into a contract wherein defendant Jensen agreed to

 5   design and build “a custom-built mobile wood-fired pizza trailer” (“the trailer”) for plaintiff. (Id.

 6   at ¶¶ 8–9.) Plaintiff intended to use the trailer for its business during the catering season, which

 7   begins in May of each year. (Id. at ¶ 11.) The contract required plaintiff to pay $40,000.00 for

 8   the trailer and an additional final payment at the time the trailer was picked up in the form of

 9   plaintiff giving defendant Jensen possession of a different trailer that plaintiff owned called the

10   “Pizza Pup” trailer. (Id. at ¶ 9.) Pursuant to the parties’ contract, beginning in December 2018

11   and for the next six months, plaintiff made twelve payments totaling $37,570.00 to defendant

12   Jensen. (Id. at ¶ 9, 10.) Plaintiff also shipped fryer equipment valued at $4,000.00 to defendant

13   to be installed into the trailer. (Id. at ¶ 13.) Defendant Jensen represented to plaintiff that the

14   trailer would be completed by May 2, 2019, but it was not completed by then. (Id. at ¶ 12–14.)

15   As of February 14, 2020, the date the complaint in this action was filed, the trailer had still not

16   been completed by defendants. (Id. at ¶ 16.) Plaintiff’s complaint asserts claims against

17   defendants Pizzaman’s Pavilion and Jensen for fraud, breach of contract, and a common count for

18   money had and received. (Id. at 3–5.)

19           On May 11 and May 15, 2020, defendant Jensen, proceeding pro se, filed the pending

20   motions, seeking to dismiss this action due to lack of subject matter jurisdiction and “for change
21   of venue/change of jurisdiction.”1 (Doc. Nos. 9, 12.) In so moving, defendant Jensen argues that

22   /////

23   /////

24   /////

25   1
       Neither of the pending motions is brought by defendant Pizzaman’s Pavilion. (See generally
26   Doc. Nos. 9, 12.) The court notes that although defendant Pizzaman’s Pavilion appears on the
     docket as representing itself, this entry is in error. As Local Rule 183 notes, “[a] corporation or
27   other entity may appear only by an attorney.” This error, however, is of no import, because as
     discussed in this order, the court will dismiss this action due to plaintiff’s failure to sufficiently
28   allege that this court has subject matter jurisdiction over this action.
                                                           2
     Case 1:20-cv-00238-DAD-SKO Document 17 Filed 07/13/20 Page 3 of 6

 1   the amount in controversy in this action does not exceed $75,000.00, and that this action should

 2   be transferred for convenience to a court in Arizona.2 (Doc. Nos. 9 at 1; 12 at 1–2.)

 3          On June 3, 2020, plaintiff filed its oppositions to the pending motions, and on June 24,

 4   2020, defendant Jensen filed a reply. (Doc. Nos. 14, 15, 16.)

 5                                              DISCUSSION

 6          “When a defendant moves to dismiss a complaint or claim for lack of subject matter

 7   jurisdiction, the plaintiff bears the burden of proving that the court has jurisdiction to decide the

 8   claim.” Cannon v. Harco Nat’l Ins. Co., No. 09-cv-00026-MMA-JMA, 2009 WL 10725673, at

 9   *2 (S.D. Cal. July 16, 2009) (citing Thornhill Publ’n Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d

10   730, 733 (9th Cir. 1979)). A motion to dismiss for lack of subject matter jurisdiction pursuant to

11   Federal Rule of Civil Procedure 12(b)(1) “may be facial or factual. In a facial attack, the

12   challenger asserts that the allegations contained in a complaint are insufficient on their face to

13   invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)

14   (citing White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)). “The district court resolves a facial

15   attack as it would a motion to dismiss under Rule 12(b)(6): [a]ccepting the plaintiff’s allegations

16   as true and drawing all reasonable inferences in the plaintiff’s favor, the court determines whether

17   the allegations are sufficient as a legal matter to invoke the court’s jurisdiction.” Leite v. Crane

18   Co., 749 F.3d 1117, 1121 (9th Cir. 2014). As is true in evaluating a Rule 12(b)(6) motion, the

19   court need not assume the truth of legal conclusions cast in the form of factual allegations.

20   Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003). “By contrast, in a
21   factual attack, the challenger disputes the truth of the allegations that, by themselves, would

22   otherwise invoke federal jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039. Notably,

23   extrinsic evidence is heard on factual attacks and the court may review “any evidence, such as

24   affidavits and testimony, to resolve factual disputes concerning the existence of jurisdiction.”

25   2
       Despite filing a motion to dismiss for lack of subject matter jurisdiction and a separate motion
26   seeking a change of venue, defendant Jensen argues in support of both in both motions, as well as
     in his reply. Because defendant Jensen is proceeding pro se, the court has considered his
27   arguments, regardless of which filing includes them. See Eldridge v. Block, 832 F.2d 1132, 1137
     (9th Cir. 1987) (“The Supreme Court has instructed the federal courts to liberally construe the
28   ‘inartful pleading’ of pro se litigants.”) (citing Boag v. MacDougall, 454 U.S. 364, 365 (1982)).
                                                          3
     Case 1:20-cv-00238-DAD-SKO Document 17 Filed 07/13/20 Page 4 of 6

 1   McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988) (emphasis added) (citing Land v.

 2   Dollar, 330 U.S. 731 (1947)).

 3           Pursuant to 28 U.S.C. § 1332, where, as here, the parties in an action are citizens of

 4   different states, “[t]he district courts shall have original jurisdiction of all civil actions where the

 5   matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.”

 6   “When a plaintiff files suit in federal court, [courts] use the ‘legal certainty’ test to determine

 7   whether the complaint meets § 1332(a)’s amount in controversy requirement.” Naffe v. Frey, 789

 8   F.3d 1030, 1039 (9th Cir. 2015). Under this test, “[t]he sum claimed by the plaintiff controls so

 9   long as the claim is made in good faith.” Crum v. Circus Enters, 231 F.3d 1129, 1131 (9th Cir.

10   2000); see also St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938) (“The rule

11   governing dismissal for want of jurisdiction in cases brought in the federal court is that, unless the

12   law gives a different rule, the sum claimed by the plaintiff controls if the claim is apparently

13   made in good faith.”). As the Ninth Circuit has explained in this regard,

14                   the legal certainty test makes it very difficult to secure a dismissal of
                     a case on the ground that it does not appear to satisfy the
15                   jurisdictional amount requirement. Only three situations clearly
                     meet the legal certainty standard: 1) when the terms of a contract
16                   limit the plaintiff’s possible recovery; 2) when a specific rule of law
                     or measure of damages limits the amount of damages recoverable;
17                   and 3) when independent facts show that the amount of damages was
                     claimed merely to obtain federal court jurisdiction.
18

19   Naffe, 789 F.3d at 1040 (internal quotation marks and citations omitted). The amount in

20   controversy “includes claims for general and special damages (excluding costs and interests),
21   attorneys fees if recoverable by statute or contract, and punitive damages, if recoverable as a

22   matter of law.” Pulera v. F & B, Inc., No. 2:08-cv-00275-MCE-DAD, 2008 WL 3863489, at *2

23   (E.D. Cal. Aug. 19, 2008).

24           Viewing the allegations in its complaint in the light most favorable to plaintiff, the court

25   concludes that the complaint on its face does not sufficiently allege that the value of plaintiff’s

26   claims in this action exceeds $75,000.00. The complaint alleges the twelve payments plaintiff
27   made to defendant Jensen in the amount of $37,570.00, plus the value of the fryers it shipped to

28   defendant Jensen in the amount of $4,000.00, plus the “significant amount of business
                                                          4
     Case 1:20-cv-00238-DAD-SKO Document 17 Filed 07/13/20 Page 5 of 6

 1   opportunity” it lost “in being unable to utilize the Trailer during his catering season” ($50,000.00)

 2   totals $91,570.00 and therefore exceeds the $75,000.00 jurisdictional amount. (Compl. at ¶ 17;

 3   see also Doc. No. 15 at 6–7.) While the court credits, as it must, plaintiff’s factual allegations

 4   with respect to the value of the twelve payments it made to defendant Jensen as well as the value

 5   of the fryers it shipped to him,3 the court will not do the same with respect to plaintiff’s prayer for

 6   $50,000.00 in consequential damages for its alleged lost business opportunities. See Warren, 328

 7   F.3d at 1139 (the court cannot “assume the truth of legal conclusions cast in the form of factual

 8   allegations”). Both in its complaint, as well as in its opposition to the pending motion to dismiss,

 9   plaintiff relies on the amount of $50,000.00 in damages due to its “inability to use [the] trailer

10   during [the] catering season.” (Compl. at ¶ 21; see also id. at ¶¶ 17, 22; Doc. No. 15 at 7.)

11   However, plaintiff “provides th[is] . . . damage[s] value without any facts to demonstrate how [it]

12   is entitled to these damages.” Cannon, 2009 WL 10725673, at *2. Indeed, the complaint

13   contains no factual allegations as to what plaintiff’s business is and how that business was

14   impacted by defendant Jensen’s alleged failure to procure the trailer. Although the court can

15   reasonably infer based on the nature of the complaint’s allegations that plaintiff is involved in the

16   pizzeria or pizza-making business, even that fact, however, is not alleged in the complaint, much

17   less how plaintiff reached the $50,000.00 sum for consequential damages. Missing from the

18   complaint, for example, are any factual allegations with respect to whether plaintiff operates a

19   catering business, and if so, how much business plaintiff generates in the catering season versus

20   the non-catering season, or any factual allegations demonstrating that plaintiff did indeed lose
21   business due to its inability to use the trailer that had been commissioned. “Without any factual

22   /////

23

24   3
       Defendant Jensen disputes the amount of actual damages in this action, contending that the
     value of the fryers is less than $4,000,00 and that plaintiff did not comply with the terms of the
25   parties’ contractual agreement. (Doc. Nos. 9 at 1; 12 at 1;16 at 2–3.) Defendant Jensen’s
26   arguments in this regard are of no import, as the actual value of plaintiff’s claims is a disputed
     fact. See, e.g., Nexus USA, LLC v. Duro Power, Inc., No. 12-cv-01680-PA-FFMx, 2012 WL
27   12952314, at *3 (C.D. Cal. July 25, 2012) (“Moreover, the actual value of the generators shipped
     to Nexus Electric is a disputed issue of fact. As such, there is no basis to discount any value from
28   the contractual claim . . ..”).
                                                         5
     Case 1:20-cv-00238-DAD-SKO Document 17 Filed 07/13/20 Page 6 of 6

 1   support, the Court must presume [plaintiff’s] consequential damages claim is speculative at

 2   best.”4 Id.

 3           The court therefore concludes that plaintiff’s complaint does not sufficiently allege that

 4   the amount in controversy in this action exceeds $75,000.00. Accordingly, the court will grant

 5   defendant Jensen’s motion to dismiss this action for lack of subject matter jurisdiction with leave

 6   to amend, see Fed. R. Civ. P. 15(a) (“The court should freely give leave [to amend pleadings]

 7   when justice so requires.”), and will deny his motion to change venue as having been rendered

 8   moot.

 9                                              CONCLUSION

10           For the reasons set forth above,

11           1.     Defendant Jensen’s motion to dismiss this action for lack of subject matter

12                  jurisdiction (Doc. No. 9) is granted with leave to amend;

13                  a.      Any amended complaint that plaintiff elects to file in this action shall be

14                          filed with fourteen (14) days after the issuance of this order;

15                  b.      Failure to file an amended complaint will result in dismissal of this action

16                          without prejudice; and

17           2.     Defendant Jensen’s motion to change venue (Doc. No. 12) is denied as having

18                  been rendered moot by this order.

19   IT IS SO ORDERED.
20
         Dated:    July 13, 2020
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24   4
       Further clouding the sufficiency of plaintiff’s allegations with respect to its consequential
     damages claim is defendant Jensen’s contention that plaintiff suffered “NO actual loss of business
25   considering the Plaintiff still had use of the [Pizza Pup] trailer meant for trade.” (Doc. No. 9 at
26   1.) In this regard, the court notes that: (1) the allegations of plaintiff’s complaint do imply that it
     did not furnish the Pizza Pup trailer to defendant Jensen (given that the complaint alleges
27   defendant Jensen never completed the new trailer); and (2) in its opposition to the pending motion
     to dismiss, plaintiff does not address defendant Jensen’s argument that it still has use of the Pizza
28   Pup trailer, thus undercutting plaintiff’s consequential damages claim.
                                                          6
